IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA,
v. Criminal Action No. 3:07CR263
ASTON DENNISTOR SAMUELS, JR.
MEMORANDUM ORDER
Aston Dennistor Samuels, Jr., a federal inmate proceeding
with counsel, filed this 28 U.S.C. § 2255 Motion (“§ 2255 Motion,”

ECF No. 80) arguing that his firearm convictions are invalid under

Johnson v. United States, 135 S. Ct. 2551 (2015). For the reasons

 

set out below, the § 2255 Motion will be granted.

I. PROCEDURAL HISTORY

On December 18, 2007, Samuels was charged in a ten-count
Second Superseding Indictment with multiple counts of obstructing,
delaying, and interfering with commerce by robbery (“Hobbs Act
robbery”) and using, carrying, and brandishing a firearm during
and in relation to a crime of violence. (ECF No. 33, at 1-7.) As
pertinent here, Samuels was charged with the following crimes:
conspiracy to commit Hobbs Act robbery (Count One); the Hobbs Act
robbery of the Red, Hot, & Blue Restaurant in Henrico County,
Virginia (Count Two); using, carrying, and brandishing a firearm
during and in relation to a crime of violence, to wit, the

conspiracy to commit Hobbs Act robbery charged in Count One and
the Hobbs Act robbery charged in Count Two (Count Three); the
Hobbs Act robbery of the McDonalds Restaurant in Richmond, Virginia
(Count Six); and using, carrying, and brandishing a firearm during
and in relation to a crime of violence, to wit, the conspiracy to
commit Hobbs Act robbery charged in Count One and the Hobbs Act
robbery charged in Count Six (Count Seven). (ECF No. 33, at 1-
4.)

On February 14, 2008, pursuant to a Plea Agreement, Samuels
pled guilty to Counts One, Three, and Seven. (ECF No. 36, at 1-
2.) The Plea Agreement specified the predicate crime of violence
for the firearm charges in Counts Three and Seven was the Hobbs
Act conspiracy charged in Count One. (Id.) Specifically, the
relevant portion of the Plea Agreement provided:

The defendant agrees to plead guilty to Counts One,
Three, and Seven of the pending Superseding Indictment.

b. Count Three charges that the defendant, in
furtherance of a crime of violence for which he may be
prosecuted in a court of the United States, to wit:
conspiracy to interfere with commerce by threats and
violence, did knowingly and unlawfully possess and
brandish, and did aid, abet, counsel, command, induce
and cause to be brandished, firearms, in violation of
Title 18, United States Code, Section 924 (c)

om Count Seven charges the defendant, in
furtherance of a crime of violence for which he may be
prosecuted in a court of the United States, to wit:
conspiracy to interfere with commerce by threats and
violence, did knowingly and unlawfully possess and
brandish, and did aid, abet, counsel, command, induce,
and cause to be possessed and brandished, firearms, in
violation of Title 18, United States Code, Section
924(c).
(ECF No. 36, at 1-2.) Critically, the Plea Agreement omitted any
reference to a non-conspiracy Hobbs Act robbery as a predicate
crime of violence for Counts Three and Seven.

On May 30, 2008, the Court sentenced Samuels to 130 months on
Count One, 84 months on Count Three, and 300 months on Count Seven,
to be served consecutively. (ECF No. 54, at 2.)

On June 13, 2016, Samuels filed this § 2255 Motion arguing
that his convictions and sentences on Count Three and Seven must
be vacated because of the Supreme Court’s decision in Johnson v.
United States, 135 S. Ct. 2551 (2015). Initially, the Government
responded by moving to dismiss the § 2255 Motion on the ground
that it was barred by the statute of limitations. As discussed
below, after the Court required further briefing in light of recent
decisions from the Fourth Circuit and the Supreme Court, the

Government abandoned that defense.

II. ANALYSIS

In Johnson v. United States, 135 S. Ct. 2551 (2015), the

 

Supreme Court held “that imposing an increased sentence under the
residual clause of the Armed Career Criminal Act [(“ACCA”)]
violates the Constitution’s guarantee of due process,” id. at 2563,
because the Residual Clause of the ACCA, 18 U.S.C.
§ 924(e) (2) (B) (ii), defined “violent felony” in an

unconstitutionally vague manner for the reason that the Residual
Clause encompassed “conduct that presents a serious potential risk
of physical injury to another.” Id. at 2557-58 (citation
omitted).1 Subsequently, in Welch v. United States, 136 S. Ct.
1257 (2016), the Supreme Court held that “Johnson announced a
substantive rule [of law] that has retroactive effect in cases on
collateral review.” Id. at 1268.

In his § 2255 Motion, Samuels asserts that after Johnson,
conspiracy to commit Hobbs Act robbery can no longer qualify as
crime of violence under 18 U.S.C. § 924(c) (3), and thus that his
convictions under Counts Three and Seven must be vacated. As
explained below, recent decisions from the Supreme Court and the
Fourth Circuit support Samuels’s challenge to Counts Three and

Seven where his firearm convictions are predicated upon conspiracy

to commit Hobbs Act robbery.

 

1 The ACCA provides that

[i]n the case of a person who violates section
922(g) of this title and has three previous
convictions by any court referred to in section
922(g) (1) of this title for a violent felony or a
serious drug offense, or both, committed on
occasions different from one another, such person
shall be fined under this title and imprisoned not
less than fifteen years

18 U.S.C. § 924(e) (1). Under the Residual Clause of ACCA, the
term violent felony had been “defined to include any felony that
‘involves conduct that presents a serious potential risk of
physical injury to another.’” Johnson, 135 S. Ct. at 2555 (quoting
18 U.S.C. § 924(e) (2) (B)).
A. Conspiracy To Commit Hobbs Act Robbery Cannot Serve As
A Valid Predicate Crime Of Violence For The § 924(c)
Charges In Counts Three And Seven

Title 18 U.S.C. section 924(c) (1) (A) provides for consecutive
periods of imprisonment when a defendant uses or carries a firearm
in furtherance of a crime of violence. The baseline additional
period of imprisonment is five years. 18 U.S.C. § 924(c) (1) (A) (i).
If the defendant brandishes the firearm, the additional period of
imprisonment increases to at least seven years. Id.
§ 924(c) (1) (A) (ii). And, if the defendant discharges the firearm,
the additional period of imprisonment increases to at least ten
years. Id. § 924(c) (1) (A) (111).

At the time of Samuels’s conviction, the United States could
demonstrate that an underlying offense constitutes a crime of
violence if it established that the offense is a felony and
satisfies one of two requirements. Namely, the statute defined a
crime of violence as any felony:

(A) [that] has as an element the use, attempted use, or
threatened use of physical force against the person or
property of another [(the “Force Clause”)], or

(B) that by its nature, involves a substantial risk that
physical force against the person or property of another
may be used in the course of committing the offense
[(the “Residual Clause”) ].

Id. § 924 (c) (3). The Supreme Court recently invalidated the
Residual Clause of § 924{c). United States v. Davis, 139 S. Ct.
2319, 2336 (2019) (holding that “§ 924 (c) (3) (B) is

unconstitutionally vague”). Furthermore, as explained below, the

5
Fourth Circuit has concluded that conspiracy to commit Hobbs Act
robbery does not qualify as a crime of violence under the Force

Clause. See United States v. Simms, 914 F.3d 229 (4th Cir. 2019).

 

In Simms, the defendant pled guilty to conspiracy to commit
Hobbs Act robbery and to brandishing a firearm during and in
relation to a “crime of violence,” but later challenged his
brandishing conviction on the theory that Hobbs Act conspiracy
could not be considered a “crime of violence” under 18 U.S.C.
§ 924(c) (3). 914 F.3d at 232-33. Initially, the parties and the
Fourth Circuit agreed that,

conspiracy to commit Hobbs Act robbery—does not

categorically qualify as a crime of violence under the

[Force Clause], as the United States now concedes. This

is so because to convict a defendant of this offense,

the Government must prove only that the defendant agreed

with another to commit actions that, if realized, would

violate the Hobbs Act. Such an agreement does not

invariably require the actual, attempted, or threatened

use of physical force.

Id. at 233-34 (citations to the parties’ material omitted).
Thereafter, the Fourth Circuit concluded that the Residual Clause
of § 924(c) is void for vagueness. Id. at 236; accord Davis, 139
S. Ct. at 2336 (holding that “§ 924(c) (3) (B) is unconstitutionally
vague”).

In the wake Davis and Simms, in other cases before this Court,
the Government has conceded that “conspiracy to commit Hobbs Act

robbery cannot serve as valid predicate crime of violence for [a]

§ 924(c) charge” and agreed to vacating the conviction and
sentence. United States v. Oliver, No. 3:11CR63-HEH, 2019 WL

 

3453204, at *3 (E.D. Va. July 30, 2019). Nevertheless, the
Government contends that Samuels is not entitled to relief
because: (1) Counts Three and Seven are still predicated upon a
valid crime of violence, namely Hobbs Act robbery; (2) Samuels’s
guilty plea waived a collateral attack based on Johnson; and, (3)
Samuels procedurally defaulted any challenge to his convictions
based on Johnson. As explained below, infra Part II.C, these
arguments are unpersuaSive.

B. The Government’s Abandoned Statute Of Limitations
Argument

Initially, the Government filed a Motion to Dismiss the § 2255
Motion contending that it was barred by the relevant statute of

limitations. (ECF No. 84.) However, it appears that the

 

2 Section 101 of the Antiterrorism and Effective Death Penalty
Act (“AEDPA”) amended 28 U.S.C. § 2255 to establish a one-year
period of limitation for the filing of a § 2255 Motion. As
pertinent here, 28 U.S.C. § 2255(f) now reads:

(fF) A l-year period of limitation shall apply to a
motion under this section. The limitation period
shall run from the latest of—

(1) the date on which the judgment of
conviction becomes final;

(3) the date on which the right asserted was
initially recognized by the Supreme
Court, if that right has been newly
recognized by the Supreme Court and made
retroactively applicable to cases on
collateral review.
Government has abandoned this argument in its Supplemental
Memorandum.? The Government's decision not to pursue this defense
is wise because it seems that Davis announced a new rule of
constitutional law retroactively applicable to cases on collateral
review which would entitle Samuels to a belated commencement of
the limitation period under 28 U.S.C. § 2255(f)(3).4 Because the
Government has abandoned its statute of limitation argument, the
Court will not address it further.

Cc. The Government’s Arguments Against Granting Relief

The Government asserts that Samuels is not entitled to relief
because: (1) Counts Three and Seven are still predicated upon a

valid crime of violence—Hobbs Act robbery; (2) Samuels’s guilty

 

28 U.S.C. § 2255(f).

3 The Court directed the Government to file supplemental

briefing in light of the Fourth Circuit’s decision in Simms. (ECF
No. 87.) The Government then sought a stay until the Supreme Court
announced its decision Davis. (ECF No. 88.) When the Government

eventually filed its Supplemental Memorandum, although it raised
a number of procedural defenses, it did not renew the argument
that the § 2255 Motion was barred by the statute of limitations.

4 This provision delays the commencement of the limitation
period until “the date on which the right asserted was initially
recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively applicable
to cases on collateral review.” 28 U.S.C. § 2255(£) (3). The
Supreme Court makes a case retroactive on collateral review through
a single express holding or by multiple cases “if the holdings in
those cases necessarily dictate the retroactivity of the new rule.”
Tyler v. Cain, 533 U.S. 656, 666 (2001). Welch, which held Johnson
to be a new rule and retroactive, “logically permit[s]} no other
conclusion than that the rule [in Davis} is retroactive.” Id. at
669 (O’Connor, J. concurring).
plea waived a collateral attack based on Johnson; and, (3) Samuels
procedurally defaulted any challenge to his convictions based on
Johnson. These arguments lack merit.

1. Counts Three and Seven Are No Longer Predicated On
A Valid Crime Of Violence

Initially, the Government contends that Samuels’s § 924 (c)
convictions are still predicated upon a valid crime of violence,
namely Hobbs Act robbery. The Court agrees that Hobbs Act robbery
still constitutes a valid crime of violence under the Force Clause.

United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019)

 

(citations omitted). The Government, however, in drafting the
Plea Agreement, chose to discard Hobbs Act robbery as a crime of
violence predicate for the § 924(c) charges in Counts Three and
seven.

The Government persists that the it can still rely upon Hobbs
Act robbery because, “[b]Joth the indictment and the statement of
facts tie the § 924(c) counts to which defendant pled guilty to
the substantive offenses of interference with commerce by force.”
(ECF No. 91, at 3.) The Government, however, fails to cite the
Court to any authority whatsoever for the proposition that it can
rely upon those references in documents outside the Plea Agreement

to broaden the basis the Plea Agreement.® And, established

 

5 The limited authority the Court discovered on the subject
rejects the Government’s position. See Benitez v. United States,
Nos. 16-cv-23974-UU, 13-cr-20606-UU, 2017 WL 2271504, at *5 (S.D.

9
principles regarding plea agreements do not favor the Government’s

argument. See United States v. Jordan, 509 F.3d 191, 196 (4th

 

Cir. 2007) (noting that the Government is held “to a greater degree
of responsibility than the defendant . . . for imprecisions or
ambiguities in plea agreements.” (quoting United States v. Harvey,
791 F.3d 294, 300 (4th Cir. 1986))); United States v. Monroe, 580
F.3d 552, 556 (7th Cir. 2009) (observing that courts “review the
language of the plea agreement objectively and hold the government
to the literal terms of the plea agreement” (quoting United States
v. Williams, 102 F.3d 923, 927 (7th Cir. 1996))). Accordingly, on

the merits, Samuels has established that, as set forth in the Plea

 

Fla. Apr. 6, 2017). In that case, the pertinent § 924(c) count in
the Indictment (Count Four), listed multiple predicate crimes of
violence and drug trafficking crimes. Id. The Government argued
that “because the two drug offenses included in Count 4 of the
indictment are unaffected by Johnson, Count 4 has not been
invalidated and Movant was appropriately sentenced under
§ 924(c).” Id. The Court rejected this argument because in the

plea agreement in this case, the United States
explicitly agreed that Movant was pleading guilty to a
violation of § 924(c) in furtherance of a crime of
violence, not a drug trafficking crime. ... The
Government is bound by the language of the plea
agreement. The Government cannot now claim that Movant
pled guilty to § 924(c) in furtherance of both a crime
of violence and a drug trafficking offense despite the
fact that the plea agreement, plea colloquy, [] and
Judgment and Conviction Order do not reflect that
assertion in any way.

Id. (footnote omitted) (citing United States v. Taylor, 77 F.3d
368, 370 (11th Cir. 1996); United States v. Jefferies, 908 F.2d
1520, 1527 (llth Cir. 1990).

 

 

10
Agreement, his convictions for using, carrying, and brandishing a
firearm in furtherance of a crime of violence were predicated
solely on conspiracy to commit Hobbs Act robbery. Under Simms,
conspiracy to commit Hobbs Act robbery is not a viable crime of
violence for a conviction under § 924(c). Thus, in the absence of
any viable procedural defense, Samuels’s convictions on Counts
Three and Seven must be vacated.

2. Samuels’s Guilty Plea Did Not Waive His Right To
Bring His Current Challenge

Next, the Government asserts that Samuels’s unconditional
guilty plea waives the constitutional challenge he seeks to bring
in his § 2255 Motion. The Supreme Court recently examined that
issue and rejected the Government’s assertion in Class v. United
States, 138 S. Ct. 798 (2018).® In Class, the Supreme Court
examined, “whether a guilty plea by itself bars a federal criminal
defendant from challenging the constitutionality of the statute of
conviction on direct appeal [and] h[e]ld that it does not.” Id.,
138 S. Ct. at 803. Therefore, Samuels’s guilty plea itself does
not foreclose Samuels’s current challenge to the constitutionality

of the statute under which he was convicted.

 

6 The Government cites Davila v. United States, 843 F.3d 729
(7th Cir. 2016) for the proposition that Samuels’s guilty plea

 

prevents Samuels from challenging his conviction as
unconstitutional. Davila predates the Supreme Court’s decision in
Class. The Government fails to acknowledge Class, much less

explain why that decision does not control the outcome here.

11
Of course, as part of the plea bargaining process, “a criminal
defendant may waive his right to attack his conviction and sentence
collaterally [and on direct appeal], so long as the waiver is
knowing and voluntary.” United States v. Lemaster, 403 F.3d 216,
220 (4th Cir. 2005). The Government, however, does not argue, and
on this record, could not argue, that Samuels explicitly waived
his right to collaterally attack his conviction as part of the
Plea Agreement.’

Even though Samuels has not waived his current claim, there
is one more significant hurdle to overcome. Generally, “claims
not raised on direct appeal may not be raised on collateral review
unless the petitioner shows cause and prejudice” to excuse his
procedural default. Massaro v. United States, 538 U.S. 500, 504,

(2003) (citing United States v. Frady, 456 U.S. 152, 167-168

 

(1982); Bousley v. United States, 523 U.S. 614, 621-622 (1998)).

 

Although Samuels procedurally defaulted his present claim by
failing to raise it at trial and on direct appeal, as explained
below, Samuels demonstrates cause and prejudice to excuse his

default.

 

7 As part of his Plea Agreement, Samuels only agreed to waive
“the right to appeal the conviction and any sentence imposed within
the statutory maximum . . . on the grounds set forth in Title 18,
United States Code, Section 3742 or on any ground whatsoever, in
exchange for the concessions made by the United States in this
plea agreement.” (Plea Agreement { 6, ECF No. 36.)

12
3. Samuels Has Demonstrated Cause And Prejudice To
Excuse His Procedural Default

A change in the law may constitute cause for a procedural
default if it creates “a claim that ‘is so novel that its legal
basis is not reasonably available to counsel.’” Bousley, 523 U.S.
at 622 (quoting Reed v. Ross, 468 U.S. 1, 16 (1984)). In Reed,
the Court identified three nonexclusive situations in which an
attorney may lack a “reasonable basis” to raise a novel claim:

First, a decision of this Court may explicitly overrule

one of our precedents. Second, a decision may

“overtur[n}] a longstanding and widespread practice to

which this Court has not spoken, but which a near-

unanimous body of lower court authority has expressly
approved.” And, finally, a decision may “disapprov[e]

a practice this Court arguably has sanctioned in prior

cases.”

Reed, 468 U.S. at 17 (alterations in original) (internal citations
omitted) (quoting United States v. Johnson, 457 U.S. 537, 551
(1982)).

Under Reed, Samuels has shown cause for failing to assert a
vagueness challenge to the Residual Clause of § 924(c) at trial or
on direct appeal. The Court entered judgment on Samuels’s case on
May 30, 2008. (ECF No. 54.) At that time the Supreme Court
already had rejected a vagueness challenge to the ACCA’s nearly
identical Residual Clause in James v. United States, 550 U.S. 192
(2007). In 2011, the Supreme Court reaffirmed James in Sykes v.

United States, 564 U.S. 1 (2011).

13
In 2015, in Johnson, the Supreme Court invalidated the ACCA’ s
Residual Clause as unconstitutionally vague. “In doing so, the
Supreme Court recognized it previously had ‘rejected suggestions
by dissenting Justices that the residual clause violates the
Constitution’s prohibition of vague criminal laws’ in James and
Sykes and declared ‘{o]ur contrary holdings in James and Sykes are

overruled.’” Rose v. United States, 738 F. App’x 617, 626 (11th

 

Cir. 2018) (quoting Johnson, 135 S. Ct. at 2556, 2563).
Thereafter, the rule in Johnson was made retroactive to cases on
collateral review. See Welch, 136 S. Ct. at 1268.

If Samuels were challenging ACCA’s Residual Clause his “case
[would] fall[] within the first situation identified in Reed: when
the Supreme Court ultimately invalidated the residual clause as
unconstitutionally vague in Johnson in 2015, it ‘explicitly
overrule[d]’ two of its own precedents on the exact same issue.”
Rose, 738 F. App’x at 627 (third alteration in original) (quoting
Reed, 468 U.S. at 17).

Nevertheless, given the similarity between the ACCA’s
Residual Clause and § 924(c)’s Residual Clause, Samuels satisfies
the third circumstance identified in Reed: the decision in Johnson
disapproved “a practice [the Supreme] Court arguably has
sanctioned in prior cases.” Reed, 468 U.S. at 17 (quoting
Johnson, 457 U.S. at 551). “[T]he Supreme Court’s jurisprudence

prior to Johnson effectively foreclosed any attacks on

14
§ 924 (c) (3) (B). The Supreme Court’s ‘sanction of the prevailing
practice’ of concluding risk of force/injury statutes were not
unconstitutional was fairly direct.” Lee v. United States,
Nos. CV-16-8138-PCT-JAT (JFM), CR-05-0594-PCT-JAT, 2018 WL

4906327, at *17 (D. Ariz. July 6, 2018), report and recommendation

 

adopted as modified sub nom. Lee v. USA, Nos. CV-16-08138-PCT-JAT,
CR-05-594-PCT-JAT, 2018 WL 4899567 (D. Ariz. Oct. 9, 2018)
(citations omitted); see Dota v. United States, 368 F. Supp. 3d
1354, 1362 (C.D. Cal. 2018) (“It was only after the Supreme Court
invalidated the residual clause of the ACCA in Johnson, and
certainly after the Supreme Court invalidated the identically
worded residual clause of § 16(b), that Petitioner’s current claim—
that the residual clause of § 924(c) (3) (B) was unconstitutionally

vague-lost its novelty.”); Royer v. United States, 324 F. Supp. 3d

 

719, 736 (E.D. Va. 2018). Thus, in 2008, Samuels did not have a
“reasonable basis” upon which to raise a vagueness challenge to
the Residual Clause of 924(c). Reed, 468 U.S. at 17. “And as a
result, his failure to do so ‘is sufficiently excusable to satisfy
the cause requirement.’” Rose, 738 F. App’x at 627 (quoting Reed,
468 U.S. at 17).

In order to demonstrate prejudice, Samuels must show a
“reasonable probability” that, without the error, the result of

the proceedings would have been different. Strickler v. Greene,

 

527 U.S. 263, 289 (1999). It is now plain that the Court

15
erroneously treated conspiracy to commit Hobbs Act robbery as a
viable predicate for Samuels’s § 924 (c) convictions. That error
added 384 months to Samuels’s sentence. Therefore, Samuels has
demonstrated prejudice. Royer, 324 F. Supp. 3d at 736.

Finally, the Government argues that if the Court concludes
that Samuels’s § 924(c) convictions are invalid, “it should reform
that conviction to the lesser-included offense” of Hobbs Act
robbery and resentence him accordingly. (ECF No. 91, at 8-9.)
The Court is not convinced that such a practice is authorized or
appropriate. Moreover, as explained above, Samuel’s § 924 (c)
convictions were predicated upon conspiracy to commit Hobbs Act
robbery. Samuels already has been convicted and sentenced for
conspiracy to commit Hobbs Act robbery. The Government fails to
explain how the Court could impose another sentence for that
offense without running afoul of the Double Jeopardy Clause’.
Accordingly, the Court rejects the Government’s request to reform

Samuels’s convictions on Counts Three and Seven.

IV. CONCLUSION
Samuels’s § 2255 Motion (ECF No. 80) will be granted.
Samuels’s convictions and sentences on Counts Three and Seven will
be vacated. Within fourteen (14) days of the date of entry hereof,

the parties shall file their position as to whether the Court needs

16
to conduct a full resentencing or may simply enter a corrected
judgment. The Motion to Dismiss (ECF No. 84) will be denied.

The Clerk is directed to send a copy of this Memorandum
Opinion to Samuels and counsel of record.

It is so ORDERED.

/s/ Sa

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: September WT, 2019

17
